Title: To James Madison from John G. Jackson, 4 December 1810
From: Jackson, John G.
To: Madison, James


My dear Sir.
Clarksburg Decr 4th 1810
I have for some weeks designed to write you that I may ascertain the practicability of procuring a pair of Merinos, or a Ram only, & the price; and as I know that you delight even in the midst of political engagements to turn your mind from their perplexities, to the more pleasant ones of domestic economy and have the information of all the Gentlemen now at W of that kind: I presume to make the enquiry of you. Doctor Mitchill who hailed “the Modern Jason” when landing with the golden fleece, must have an inexhaustible fund of that kind of intelligence: & from the specimen the Doctor gave of his deep science in propagation on the trial of Alexander Whistelo I apprehend he can furnish much curious learning on the Merinos. But in sober seriousness I should like to make the experiment of their utility & therefore want to purchase. Tho I confess my patriotism would not make me give many dollars for the means of doing so. I wont ask you for news & prospects; as your address to Congress by next mail will furnish ample scope for conjecture. Surely Florida in Louisiana will be taken possession of. But I forget it is my province to follow not advance before the Government. Dear Sir yours sincerely
J G Jackson
